— In a matrimonial action, the plaintiff appeals from an order of the Supreme Court, Westchester County (Marbach, J.), entered May 17, 1986, which denied her motion to "renew and reargue” a decision of the same court, dated October 17, 1985, which, inter alia, held that the provision of the judgment of divorce establishing support was a nullity.
Ordered that the appeal is dismissed, with costs.
Since no appeal lies from an order denying reargument or renewal of a decision, the appeal must be dismissed (see, Matter of Metropolitan Prop. & Liab. Ins. Co. v Boisette, 105 AD2d 785). Kunzeman, J. P., Eiber, Sullivan and Balletta, JJ., concur.